                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

JEANNE GRAHAM,                                      )
                                                    )
           Plaintiff,                               )    Case No. 5:20-cv-06072
v.                                                  )
                                                    )
WAL-MART STORES EAST I, LP,                         )
d/b/a WAL-MART #560                                 )
                                                    )
           Defendant.                                )

     DEFENDANT WALMART STORES EAST I, LP’S CORPORATE DISCLOSURE
                           STATEMENT

       Walmart Inc. is the parent corporation. Walmart Stores East, LP (which transacts business

in Missouri at Walmart Stores East I, LP (Walmart Stores East I, LP is not a legal entity)) is a

subsidiary of Walmart Inc. There is no publicly traded corporation that otherwise owns ten percent

or more of this corporation.

                                             Respectfully submitted,


                                             BAKER STERCHI COWDEN & RICE LLC

                                               s/James R. Jarrow
                                             James R. Jarrow      MO# 38686
                                             2400 Pershing Road, Suite 500
                                             Kansas City, MO 64108
                                             Telephone 816.471.2121
                                             Facsimile 816.472.0288
                                             Email:     jarrow@bscr-law.com

                                             ATTORNEY FOR DEFENDANT
                                             WALMART STORES EAST I, LP




           Case 5:20-cv-06072-RK Document 3 Filed 05/14/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 14th day of May, 2020 a copy of the foregoing was

electronically filed with the Clerk of the Court using the Court’s electronic filing system, which

will send electronic notification of filing to all counsel of record, and U.S. Mail to:

       Jeffrey Blackwood, Esq.
       MONTEE LAW FIRM P.C.
       PO Box 127
       St. Joseph, MO 64502
       jblackwood@monteelawfirm.com
       ATTORNEY FOR PLAINTIFF

                                                         s/James R. Jarrow




                                                  2


           Case 5:20-cv-06072-RK Document 3 Filed 05/14/20 Page 2 of 2
